Citation Nr: 1021595	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  01-05 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the decedent was a Veteran for purposes of 
entitlement to VA benefits, to confer upon the appellant 
basic eligibility for service connection for cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The appellant alleges that the decedent in this matter, who 
was her spouse and died in September 1995, had recognized 
service from September 1941 to July 1946 in the United States 
Army Forces, Far East (USAFFE) and recognized guerrillas.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
a September 2001 decision, the Board found that the decedent 
did not have recognized service to establish basic 
eligibility for the appellant to receive VA death benefits.

The appellant subsequently appealed the matter to the U.S. 
Court of Appeals for Veterans Claims (Court).  In an April 
2003 decision, the Court vacated the September 2001 Board 
decision.  VA appealed the April 2003 Court decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In a May 2004 decision, the Federal 
Circuit vacated the April 2003 Court decision and remanded 
the appellant's claim to the Court.  In a September 2004 
decision, the Court again vacated the September 2001 Board 
decision.  The Court found that VA had not provided 
sufficient notice to the appellant under the Veteran Claims 
Assistance Act (VCAA) in her claim for service connection for 
the cause of her husband's death, and that the Board should 
address her claim of non-service-connected death pension 
benefits in the first instance.  VA then appealed to the 
Federal Circuit.  In March 2008, the Federal Circuit affirmed 
the September 2004 Court decision. 

In March 2009, the Board denied the claim for non-service-
connected death pension benefits, and remanded the 
appellant's claim for additional development as to the issue 
of service connection for cause of death..  The requested 
development has been completed, and the claim is properly 
before the Board for appellate consideration.


FINDINGS OF FACT

The National Personnel Records Center (NPRC) has certified 
that the decedent in this case had no recognized service as a 
member of the USAFFE or recognized guerrillas, in the service 
of the United States Armed Forces.


CONCLUSION OF LAW

The requirements of basic eligibility to VA death benefits 
based upon qualifying service by the appellant's deceased 
husband, to include service connection for the cause of his 
death, have not been met.  38 U.S.C.A. §§ 101(2), 107(b), 
1313, 1542 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1(d), 
3.3(b)(3), (4), 3.5, 3.6, 3.40, 3.41, 3.203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In September 2009, following the Board's remand, VA sent the 
appellant a letter informing her of the types of evidence 
needed to substantiate her claim and its duty to assist her 
in substantiating her claim under the VCAA.  The letter 
informed the Veteran that VA would assist her in obtaining 
evidence necessary to support her claim, such as medical 
records, employment records, or records from other Federal 
agencies.  She was advised that it is her responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to her claim.  See 38 C.F.R. § 3.159(b)(1).  
Although no longer required, the appellant was also asked to 
submit evidence and/or information in her possession to the 
RO.

The Board finds that the content of the letter provided to 
the appellant complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the January 2001 rating 
decision, May 2001 SOC, and January 2010 SSOC explained the 
basis for the RO's action, and the SOC and SSOC provided her 
with additional periods to submit more evidence.  It appears 
that all obtainable evidence identified by the appellant 
relative to her claim has been obtained and associated with 
the claims file, and that neither she nor her representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as effective date.  This requirement was fulfilled in 
the September 2009 letter which VA sent to the appellant.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the appellant.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Applicable Laws, Regulations, and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1331 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303(a) (2009).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).   

In order for service connection for the cause of a Veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  
38 C.F.R. § 3.312. 

However, the threshold determination in a claim of service 
connection for cause of death is whether the decedent was a 
"Veteran" for purposes of basic eligibility for benefits 
administered by VA.

A "Veteran" is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.1(d).  "Active military, naval, and 
air service" includes active duty.  "Active duty" is 
defined as full-time duty in the Armed Forces.  38 C.F.R. § 
3.6(a), (b).  The "Armed Forces" consist of the United 
States Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1(a).

The appellant contends that her late husband had valid 
military service warranting a finding of basic eligibility 
for VA benefits.  In her claim, she wrote that the decedent 
served from September 1941 to July 1946 in the USAFFE, B 
Company, 1st Battalion, 101st Division, and also as a 
recognized guerrilla in A Company, 1st Battalion, 110th 
Regiment, 110th Division, 10th Military District.  Philippine 
Army records show that the Veteran served in the USAFFE, B 
Company, 1st Battalion, 101st Infantry, 101st Division from 
September 1941 to July 1945.  He was discharged due to 
tuberculosis.  The record also contains other Philippine Army 
records indicating that the Veteran was discharged in July 
1945 due to tuberculosis and that he was a sergeant in the B 
Company, 1st Battalion, 110th Infantry.  However, upon the 
RO's attempt to obtain corroboration of that alleged service 
from United States military records, the NPRC was unable to 
verify the Veteran's service.

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991).  For the purpose of establishing 
entitlement to benefits, VA may accept evidence of service 
submitted by a claimant, such as a Department of Defense (DD) 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate United States service 
department under the following conditions: (1) the evidence 
is a document issued by the United States service department; 
(2) the document contains needed information as to length, 
time and character of service; and, (3) in the opinion of VA 
the document is genuine and the information contained in it 
is accurate.  38 C.F.R. § 3.203(a).

The record does not contain any verification of the 
appellant's service in the USAFFE or recognized guerrillas 
other than the documentation discussed above from the 
Philippine Army.  

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Furthermore, "service department findings are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces."  Duro, supra.  In claims for VA benefits 
where requisite veteran status is at issue, the relevant 
question is whether the claimant has qualifying service under 
title 38 of the United States Code, and the regulations 
promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997).  Where service department 
certification is required, see 38 C.F.R. § 3.203(c), the 
service department's decision on such matters is conclusive 
and binding upon VA.  Thus, if the United States service 
department declines to certify an applicant's claimed service 
as qualifying for VA benefits purposes, the applicant's only 
recourse lies within the relevant service department, not VA. 
Soria, supra.

In summary, under 38 C.F.R. §§ 3.41 and 3.203, former members 
of the armed forces of the Philippines are not eligible for 
VA benefits unless a U.S. service department documents or 
certifies their service as having been in the service of the 
United States.  See Duro, supra; see also Dacoron v. Brown, 4 
Vet. App. 115, 120 (1993).  The Board must emphasize that, 
although there may be documentation in the record from the 
Philippine government indicating recognition of the 
decedent's service as sufficient for entitlement to benefits 
from the Philippines, that is not equally sufficient for 
benefits administered by VA.  This Department is bound to 
follow the certifications by the service departments with 
jurisdiction over U.S. military records, in awarding VA 
benefits.

In conclusion, the Board finds, based upon the service 
department's certification and the law applicable to this 
case, that the decedent was not a "Veteran" for purposes of 
entitlement to VA benefits.  Therefore, the appellant's claim 
of entitlement to service connection for cause of death must 
be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994), 38 C.F.R. § 3.1(y)(1).

ORDER

Because the decedent was not a veteran for purposes of 
entitlement to VA benefits, basic eligibility for VA benefits 
is not demonstrated, and the appeal for service connection 
for cause of death is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


